Citation Nr: 0208048	
Decision Date: 07/18/02    Archive Date: 07/19/02

DOCKET NO.  99-03 703A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.  

2.  Entitlement to service connection for residuals of a 
right ankle injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to 
September 1968.

This appeal arises from an April 1998 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied service connection 
for a psychiatric disorder and residuals of an injury of the 
right ankle.  

The veteran and his mother testified at a personal hearing 
before a hearing officer at the RO in August 1998.  In 
February 2000, a Travel Board hearing was held before the 
undersigned, who was designated by the Chairman of the Board 
to conduct that hearing pursuant to 38 U.S.C.A. § 7107 (c)(d) 
(West Supp. 2001).  The transcript is of record.  

This case has been advanced on the docket because of 
administrative delay in docketing the appeal.  38 C.F.R. 
§ 20.900(c) (2001).


FINDINGS OF FACT


1.  The veteran was separated from service with no findings, 
complaints, or diagnosis related to an acquired psychiatric 
disorder.  

2. The veteran does not a have an acquired psychiatric 
disorder that started in service or was the result of his 
short active duty service.  

3.  The veteran does not have an ankle injury or residuals 
thereof.  



CONCLUSIONS OF LAW

1.  A psychiatric disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110 (West Supp. 2001); 
38 C.F.R. § 3.303 (2001).  

2.  Residuals of a right ankle injury was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West Supp. 
2001); 38 C.F.R. § 3.303 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The veteran seeks to establish service connection for a 
psychiatric disorder and residuals of a right ankle injury as 
a result of a suicide attempt in service.  

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Service medical records show that the veteran was seen in the 
mental health clinic in service in August 1968 indicating 
that "he can't adapt."  He related that he had one 
girlfriend who was the mother of his child, another woman 
contacting him indicating that she was pregnant with his 
child, his mother was working only part-time and his sisters 
were also pregnant.  He related that he "was going to do 
himself in."  He was evaluated and there was no overt 
evidence of a psychiatric disorder.  He was determined to be 
mildly depressed and was instructed to seek psychiatric help.  
He was scheduled to ship out to another base on that day and 
late that afternoon, he jumped out of a second story window.  
He was seen by general surgery without evidence of any 
injury.  X-rays were determined to be negative.  

The next day, the veteran was evaluated.  Mental status 
examination revealed the veteran to be a depressed, bland, 
male who brooded about his personal problems.  He had a 
retarded stream of talk.  His affect was restricted and 
depressed.  He had no insight.  He was considered a minimal 
suicide risk and was not homicidal.  There was no evidence of 
a thought disorder or poor reality perception.  Physical 
diagnosis was contusion of the left knee, leg and ankle.  
Mental status diagnosis was emotionally unstable personality, 
chronic, moderate.  He was recommended for administrative 
separation.  

On separation examination in August 1968, the veteran's 
psychiatric condition, feet and lower extremities were 
clinically evaluated as normal. There was no significant 
illness or injury during his term of service and no 
aggravation of preexisting conditions.  A Commander's Report 
dated in August 1968 indicated, in pertinent part, that the 
veteran was enlisted in July 1968, and found to be unsuitable 
for service in August 1968.  The reason for the unsuitability 
action was character and behavior disorder.  He was found to 
have an emotionally unstable personality, passive-dependent 
type, chronic, manifested by anxiety, depression, and suicide 
attempt.  This was determined to be a lifelong 
characterological pattern.  He was markedly impaired for 
military duty.  

After service, the veteran was treated on numerous occasions 
for alcohol abuse.  Initial records show he was hospitalized 
in March 1975 for chronic alcoholism.  At that time, he was 
released against medical advice.  The first evidence of a 
psychiatric disorder was diagnosed in 1997 by VA.  The 
veteran was diagnosed in September 1997 as mildly dysthymic 
with manic episodes.  In October 1997, his dysthymia was 
described as improved.  At no time was a disability related 
to a right ankle injury diagnosed.  

In this case, it is clear that the veteran was seen with an 
unstable personality early in service.  He stated that he 
could not adapt, and he related numerous family problems at 
home.  Although he jumped from a second story window and was 
described as mildly depressed, it is important to note that 
he exhibited no evidence of a thought disorder, nor was there 
any overt psychiatric disorder shown.  His condition was 
diagnosed as a personality disorder, which is not considered 
a disease or injury under VA legislation.  38 C.F.R. § 3.303 
(2001).  Even though the veteran has testified at a personal 
hearing in August 1998 and again at a Travel Board hearing in 
February 2000, that his drinking and substance abuse after 
service was evidence of his psychiatric problems after 
service, service connection may not be granted for disability 
the result of abuse of alcohol or drugs for claims filed 
after October 31, 1990.  38 C.F.R. § 3.301 (2001).  Since a 
personality disorder is not a disability for VA purposes, no 
disability the result of drugs or alcohol can be service-
connected ,the first diagnosis of a psychiatric disability 
(dysthymia) was made many years after service, and no medical 
examiner has attributed this disability to service, service 
connection for a psychiatric disorder is not warranted.  

As for the veteran's claim of residuals of a right ankle 
injury caused during his suicide attempt in service, the 
veteran underwent x-rays immediately after his jump from a 
second story window and no evidence of injury was noted and 
his x-rays were negative.  Only contusions to his left ankle 
were noted.  Moreover, no complaints, findings, or treatment 
of the right ankle has occurred in service or thereafter.  
During the veteran's August 1998 personal hearing, the 
veteran admitted to never having received treatment for a 
right ankle disability.  There is no evidence of a right 
ankle disability in service or at any other time.  The only 
indication that the veteran has residuals of a right ankle 
injury attributable to service is the veteran's own 
statements of such.  These assertions are not supported by 
the medical evidence.  It is well established that lay 
persons cannot provide testimony when an expert opinion is 
required.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).   
Additionally, Congress has specifically limited entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability, and in the absence 
of proof of a present disability, there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
Accordingly, entitlement to service connection for residuals 
of a right ankle injury is not warranted.  





II. Veterans Claims Assistance Act of 2000 (VCAA)

The Board has considered whether VA has met its duties under 
the VCAA, 38 U.S.C.A. §§ 5100 et. Seq. (2001), which became 
effective on November 9, 2000, during the appeal's pendency.  
The VCAA redefines VA's duty to assist and enhances the duty 
to notify claimants about information and evidence necessary 
to substantiate a claim.  The VCAA also eliminates the 
requirement that a claim be well grounded.  

The Board concludes that in this case, VA has substantially 
complied with the duty to assist and the duty to notify 
provisions of the VCAA.  The veteran was informed of its 
provisions by Board remand in December 2000 and through the 
RO in March 2001.  The RO informed the veteran of what 
assistance VA would provide, what could be done to expedite 
his claim, time limits and who would manage his claim.  
Various notices and communications, also from the RO, such as 
the April 1998 rating decision and the March 1999 statement 
of the case, informed the veteran of the applicable laws and 
regulations needed to substantiate his claim.  The veteran 
notified VA of records from Bellevue Hospital and Riker's 
Island that he believe would help substantiate his claim.  
These records were requested on more than one occasion by VA.  
VA was informed that medical records of inmates are under the 
custody of the New York City Department of Correction for a 
total of seven years after the inmate's date of discharge.  
The veteran's records are no longer in existence and have 
been destroyed.  The veteran also indicated at a Travel Board 
hearing in February 2000 that he attends mental health clinic 
in Fayetteville and Whitesville.  The veteran was asked in 
July 2001 to give the name and address of records that would 
assist in his claim.  The veteran did not submit those names 
and addresses nor did he relate to those clinics in 
November 2001, when he informed VA by telephone that he had 
no additional evidence to submit.  In December 2001, he wrote 
VA and indicated that all of his records had been forwarded 
to VA except records from Bellevue Hospital and Riker's 
Island, records that VA was already informed had been 
destroyed.  He has also had the opportunity to testify at a 
hearing regarding his claim.  He provided hearing testimony 
at a personal hearing in August 1998 and at a Travel Board 
hearing in February 2000.  The Board therefore finds that VA 
has complied with all obligations to inform the veteran of 
the applicable laws and regulations and with all duties to 
assist the veteran in the development of the issue discussed 
above.  Thus, a remand for further technical compliance with 
the provisions of the VCAA is not necessary.  


ORDER

Service connection for a psychiatric disorder is denied.

Service connection for residuals of a right ankle disability 
is denied.  




		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

